            Case 5:21-cv-01813-CFK Document 12 Filed 08/04/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DELANO J. WILLIAMS,                          :
    Plaintiff,                               :
                                             :
       v.                                    :      CIVIL ACTION NO. 21-CV-1813
                                             :
KYLE RUSSELL, et al.,                        :
     Defendants.                             :

                                            ORDER

       AND NOW, this 4th day of August, 2021, upon consideration of Plaintiff Delano J.

Williams’s Amended Complaint (ECF No. 10), it is ORDERED that:

       1.       The Amended Complaint is DISMISSED for failure to state a claim pursuant to

28 U.S.C. § 1915A(b)(1) for the reasons stated in the Court’s Memorandum as follows:

                a. Williams’s claims against the Lehigh County Prison are DISMISSED WITH

                   PREJUDICE, and

                b. Williams’s remaining claims are DISMISSED WITHOUT PREJUDICE to

                   amendment in accordance with paragraph two (2) of this Order.

       2.       Williams may file a second amended complaint within thirty (30) days of the date

of this Order as to those claims the Court has dismissed without prejudice. Any second amended

complaint must identify all defendants in the caption of the second amended complaint in

addition to identifying them in the body of the second amended complaint and shall state the

basis for Williams’s claims against each defendant. The second amended complaint shall be a

complete document that does not rely on the initial Complaint, Amended Complaint or other

papers filed in this case to state a claim. When drafting his second amended complaint, Williams

should be mindful of the Court’s reasons for dismissing the claims in his initial Complaint and
            Case 5:21-cv-01813-CFK Document 12 Filed 08/04/21 Page 2 of 3




Amended Complaint as explained in the Court’s Memoranda. Upon the filing of a second

amended complaint, the Clerk shall not make service until so ORDERED by the Court.

       3.         The Clerk of Court is DIRECTED to send Williams a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Williams may use this form to file his amended complaint if he chooses to do so. 1

       4.         If Williams does not wish to amend and instead intends to stand on his Amended

Complaint as pled, he may file a notice with the Court within thirty (30) days of the date of this

Order stating that intent, at which time the Court will issue a final order dismissing the case.

Any such notice should be titled “Notice to Stand on Amended Complaint,” and shall include the

civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir. 2019) (“If the

plaintiff does not desire to amend, he may file an appropriate notice with the district court

asserting his intent to stand on the complaint, at which time an order to dismiss the action would

be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir. 1976))); In re

Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the district court did

not abuse its discretion when it dismissed with prejudice the otherwise viable claims . . .

following plaintiffs’ decision not to replead those claims” when the district court “expressly

warned plaintiffs that failure to replead the remaining claims . . . would result in the dismissal of

those claims”).

       5.      If Williams fails to file any response to this Order, the Court will conclude that




1
 This form is available on the Court’s website at
http://www.paed.uscourts.gov/documents/forms/frmc1983f.pdf.
          Case 5:21-cv-01813-CFK Document 12 Filed 08/04/21 Page 3 of 3




Williams intends to stand on his Amended Complaint and will issue a final order dismissing this

case. 2 See Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his

complaint may be inferred from inaction after issuance of an order directing him to take action to

cure a defective complaint).

                                              BY THE COURT:

                                              /s/ Chad F. Kenney

                                              CHAD F. KENNEY, J.




2
  The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend his complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a
plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc.,
292 F.R.D. 171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the
six Poulis factors in cases where a party willfully abandons her case or otherwise makes
adjudication of the matter impossible.” (citing cases)).
